PER CURIAM:
This claim was submitted for a decision based upon the allegation sin the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $150.00 for tuition reimbursement. The respondent, in its Answer, admits the validity and the amount of the claim, but states that there were sufficient funds expired in the appropriate fiscal year with which the tuition could have been paid.
While the Court believes that this is a claim in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in the Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.